DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communication filed 12/31/2020. Claims 1, 6, 8, 13, 15, 20 and 22 are amended. Claims 5, 12, 19 and 26-28 have been canceled. Claims 1-4, 6-11, 13-18 and 20-25 remain pending per the filing.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was sought in a telephone interview with Mr. Mark Joy conducted on 01/25/2021 and was confirmed on 01/28/2021. 

Claims 1, 8, 15 and 22 are amended and claims 6, 13 and 20 are canceled as follow.


sending a first message to an access network device, wherein the first message is a request to establish a session;
receiving a second message from the access network device, wherein the second message comprises: 
an identifier of the session, and an identifier of a first data radio bearer (DRB) corresponding to the session; and 
performing an integrity protection on a data of the first DRB by using a first integrity protection algorithm corresponding to the session and a first key corresponding to the session, wherein the data is a user plane data of an air interface between the access network device and the terminal device, wherein the session corresponds to a plurality of DRBs including the first DRB, , and wherein the second message comprises a first protocol layer configuration, wherein the first protocol layer configuration comprises the identifier of the session, and wherein the first protocol layer processes a mapping from a flow to a DRB of the plurality of DRBs including the first DRB.

6. (Canceled) 

8. (Currently Amended) An apparatus, comprising at least one processor and a memory coupled to the at least one processor, the at least one processor being configured to: 

receive a second message from the access network device, wherein the second message comprises an identifier of the session, an identifier of a first data radio bearer (DRB) corresponding to the session; and 
perform an integrity protection on a data of the first DRB by using a first integrity protection algorithm corresponding to the session and a first key corresponding to the session, wherein the data is a user plane data of an air interface between the access network device and the terminal device, wherein the session corresponds to a plurality of DRBs including the first DRB, , and wherein the second message comprises a first protocol layer configuration, wherein the first protocol layer configuration comprises the identifier of the session, and wherein the first protocol layer processes a mapping from a flow to a DRB of the plurality of DRBs including the first DRB.

13. (Canceled) 

15. (Currently Amended) An apparatus comprising a transceiver and a processor, wherein: 
the transceiver is configured to send a first message to an access network device, wherein the first message is a request to establish a session; 

the processor is configured to perform an integrity protection on a data of the first DRB by using a first integrity protection algorithm corresponding to the session and a first key corresponding to the session, wherein the data is a user plane data of an air interface between the access network device and the terminal device, wherein the session corresponds to a plurality of DRBs including the first DRB, , and wherein the second message comprises a first protocol layer configuration, wherein the first protocol layer configuration comprises the identifier of the session, and wherein the first protocol layer processes a mapping from a flow to a DRB of the plurality of DRBs including the first DRB.

20. (Canceled)

22. (Currently amended) A non-transitory computer-readable storage medium, comprising a program, wherein when being executed by a processor, the following steps are performed: 
sending a first message to an access network device, wherein the first message is used to request to establish a session; 
receiving a second message from the access network device, wherein the second message comprises an identifier of the session, an identifier of a first data radio bearer (DRB) corresponding to the session; and 
, and wherein the second message comprises a first protocol layer configuration, wherein the first protocol layer configuration comprises the identifier of the session, and wherein the first protocol layer processes a mapping from a flow to a DRB of the plurality of DRBs including the first DRB.

Allowable Subject Matter
The following is Examiner's comments as a statement of reasons for allowance: 
As such, per 35 U.S.C. 103 rejections of record, after all amendments the rejections are moot and therefore are herein withdrawn. Per claim 6, now canceled the objection of record is moot and therefore is herein withdrawn.
After conducting an updated search, Jin (US2020/0178113A1) has been noted. Jin is directed to a method and an operation for configuring a PDCP layer and a service data association protocol (SDAP) layer, thereby facilitating an efficient flow-based QoS process. 
Closest prior arts reviewed and of record, alone or in combination, fail to anticipate and/or render obvious the claimed invention as a whole recited in claim 1 (as amended above) and similarly stated in claims 8, 15 and 22 (as similarly amended above). 
Record of prosecution is clear and claims 1-4, 7-11, 14-18 and 21-25 are allowed.


Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533.  The examiner can normally be reached on Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571 - 272 - 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/AREZOO SHERKAT/            Examiner, Art Unit 2434                                                                                                                                                                                            /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434